PER CURIAM.
We reverse that portion of the final judgment of dissolution directing that the marital residence be sold. It is clear from even the limited record before us that there is no evidence or finding supporting that aspect of the final judgment. We remand for the final judgment to be amended to provide that Appellant is to have the use and possession of the home until the minor child of the parties reaches majority or the child is otherwise emancipated. Cruz v. Cruz, 574 So.2d 1117 (Fla. 3d DCA 1990); Kanouse v. Kanouse, 549 So.2d 1035 (Fla. 4th DCA 1989); Neustein v. Neustein, 503 So.2d 439 (Fla. 4th DCA 1987); Pino v. Pino, 418 So.2d 311 (Fla. 3d DCA 1982). In all other respects the final judgment is affirmed. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1980).
GLICKSTEIN, C.J., and DELL and STONE, JJ., concur.